Filed 12/18/14 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2014 ND 212









In the Interest of B.B.P., a minor child



State of North Dakota, 		Petitioner and Appellee



v.



B.B.P., child; 

J.P., Father;

C.B., Mother, 		Respondents



J.P., Father,							                            Appellant  







No. 20140374







In the Interest of J.R.P., a Child



State of North Dakota, 		Petitioner and Appellee



v.



J.R.P., child; 

J.P., Father;

C.B., Mother, 		Respondents



J.P., Father,							                            Appellant  







No. 20140375









In the Interest of A.D.P., a Child



State of North Dakota, 		Petitioner and Appellee



v.



A.D.P., child; 

J.P., Father;

C.B., Mother, 		Respondents



J.P., Father,							                            Appellant  







No. 20140376







Appeal from the Juvenile Court of Grand Forks County, Northeast Central Judicial District, the Honorable Debbie Gordon Kleven, Judge.



AFFIRMED.



Per Curiam.



Nancy D. Yon, Assistant State’s Attorney, P.O. Box 5607, Grand Forks, ND 58206-5607, for petitioner and appellee; submitted on brief.



Patrick S. Rosenquist, 303 Roberts St. N., Fargo, ND 58102, for respondent and appellant J.P.; submitted on brief.

Interest of B.B.P., J.R.P. and A.D.P.

Nos. 20140374, 20140375 & 20140376



Per Curiam.

[¶1]	
J.P., the father of B.B.P., J.R.P., and A.D.P., appealed from a juvenile court judgment terminating his parental rights
.  
J.P. argues the juvenile court erred by finding the children are deprived, deprivation likely will continue, and the children likely will suffer serious physical, mental, moral, or emotional harm if placed in J.P.’s custody.  We conclude the juvenile court was not clearly erroneous in finding the children are deprived, deprivation likely will continue, and the children likely will suffer serious physical, mental, moral, or emotional harm.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom